Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This action is in response to applicants correspondence mailed 12/4/2019.  The amendment to the claims mailed 12/4/2019 has been entered.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-11, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite over the recitation of administering a treatment comprising a tyrosine kinase inhibitor.  The preamble of the claim recites a method of treating a subject diagnosed with squamous cell carcinoma of the lung, wherein the subject has a sequence in a DDR2 gene encoding at least one amino acid variation relative to a reference amino acid 
This rejection could be overcome by including active process steps of obtaining a sample from the subject diagnosed with squamous cell carcinoma of the lung, detecting at least one amino acid variation is L63V, I120M, D125Y, G253S, C580Y, T675P, G774V or G774E in the DDR2 gene in the sample and administering a tyrosine kinase inhibitor to the subject that has at least one amino acid variation of L63V, I120M, D125Y, G253S, C580Y, T675P, G774V or G774E in the DDR2 gene.
Claim Rejections - 35 USC § 112- 4th Paragraph

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8-9 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 8, claim 8 recites comprising determining a nucleic acid sequence of a coding region of a DDR2 gene.  Claim 8 depends from claim 1 and the only active process step of claim 1 is administering a tyrosine kinase inhibitor.  It is unclear how determining a nucleic acid sequence further limits the step of administering a tyrosine kinase inhibitor.  Claim 8 does not further limit the active process step and the claimed subject matter of claim 1.  
With regard to claim 9, claim 9 recites wherein at least one amino acid variation results in decrease in expression levels, half-life, or kinase activity of DDR2 protein however none of the amino acid variations recited in claim 1 result in the decrease in expression levels, half-life or kinase activity and this recitation does not further limit the active process step of claim 1 as such claim 9 does not further limit claim 1. 
With regard to claim 21, claim 21 recites further comprising identifying the subject as having at least one amino acid variation relative to the reference amino acid sequence.   Claim 21 depends from claim 1 and the only active process step of claim 1 is administering a tyrosine kinase inhibitor.  It is unclear how identifying the subject as having one amino acid variation .  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 further limits the preamble of claim 1, which comprises the subject has SCC of the lung and has a sequence in a DDR2 gene encoding at least one amino acid variant relative to a reference amino acid sequence, wherein the at least one amino acid variation is L63V, I120M, 
When the claims are analyzed in light of the specification, the claim encompasses a method which is directed to determining an amino acid variation in DDR2 that is structurally defined but does not meet the functional limitations of the claims.  The specification teaches that DDR2 overexpression or copy number alterations were not found in SCCs (see pg. 35, lines 10-15).  Additionally the specification does not teach kinase activity or half-life of the elected amino acid variation of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2 protein.  The specification further teaches a gain of function expression phenotype for L63V mutation in DDR2 (see example 5) and therefore teaches an increase not decreased in expression for the elected amino acid variation. The specification does not teach a structure that meets the functional limitation of the claims nor does the specification teach the mutations meet the functional requirements of the claims.  Therefore the skilled artisan would not be able to distinguish between members of the claimed genus versus non-members.  
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” In the instant case, the specification fails to teach the necessary common 
Thus considering the breadth of the breadth of the claimed nucleic acids and their specific required functionalities, in light of the teachings of the instant specification and the art, it is the conclusion that the specification while providing a written description of methods requiring:
Performing an assay to determine a nucleic acid sequence of DDR2 gene in a sample comprising nucleated cells from squamous cell carcinoma in the subject wherein the assay comprises contacting the DDR2 gene with a nucleic acid probe that specifically hybridizes with a nucleic acid sequence encoding amino acid variants of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2 and administering a tyrosine kinase inhibitor to the subject that has an amino acid variation of L63V, I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2

does not does not provide an adequate written description of the functional limitations of the instantly claimed methods.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-4, 8-11, 21-22, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hammerman (2011, cited on IDS).
Hammerman teaches identification of mutation in DDR2 gene in lung squamous cell carcinoma samples.  Hammerman teaches sequencing DDR2 in primary lung SSC samples and matched normal controls (see pg. 80) (claims 3-4, 21-22).  Hammerman teaches mutation I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2 (see figure 1) (claim 9).  Hammerman teaches the mutation is located in the coding region in discoidin domain (see figure 1) (claim  8).  Hammerman teaches administering a tyrosine kinase inhibitor dasatinib (see pg. 80, 2nd column and figure 2) (claim 10-11).
Claims 1, 3-4, 8-11, 21, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Valiathan (2012, cited on IDS).
Valiathan teaches administering a tyrosine kinase inhibitor dasatinib (SCC cell lines sensitive to a tyrosine kinase inhibitor dasatinib, patient with good therapeutic response to dasatinib) (see page 304, 2nd column) (claim 10-11).  Valiathan further teaches mutations in DDR2 gene in lung squamous cell carcinoma samples.  Valiathan teaches sequencing DDR2 in primary lung SSC samples and wild type (see pg. 80) (claims 3-4, 21-22).  Valiathan teaches mutation I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2 (see figure 1) (claim 8-9).  
Claims 1, 3-4, 9-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rikova (US2010/0216718 A1).

It is noted that claim 1 is drawn to a method of treating a human subject diagnosed with squamous cell carcinoma of the lung, wherein the subject has a sequence in a DDR2 gene encoding at least one amino acid variation relative to a reference amino acid sequence…the method comprising administering a treatment comprising a tyrosine kinase inhibitor.  The preamble does not correlate with the active method steps of the claim and the final and only active process step does not relate back to the preamble.  The only active method step of administering a tyrosine kinase inhibitor and the preamble of claim 1 does not recite how administering  tyrosine kinase inhibitor relates to a subject that has a sequence in a DDR2 gene encoding at least one amino acid variation.  Because the preamble does not relate to the active process step, the claim has been interpreted as requiring administering a tyrosine kinase inhibitor, which is anticipated by Rivoka.  Dependent claims further limit the preamble however the preamble does not further limit the active process step of the claim and is anticipated for the reasons Rivoka anticipates the claim, as it teaches the active step of administering a tyrosine kinase inhibitor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valiathan (2012, cited on IDS) in view of Davies (2007, cited on IDS)
Valiathan teaches administering a tyrosine kinase inhibitor dasatinib (SCC cell lines sensitive to a tyrosine kinase inhibitor dasatinib, patient with good therapeutic response to dasatinib) (see page 304, 2nd column).  Valiathan further teaches mutations in DDR2 gene in lung squamous cell carcinoma samples.  Valiathan teaches sequencing DDR2 in primary lung SSC samples and wild type (see pg. 80).  Valiathan teaches mutation I120M, D125Y, G253C, G505S, C580Y, T765P, G774V, G774E in DDR2 (see figure 1).  Valiathan does not teach performing an assay to determine a nucleic acid sequence of all or part of SSC by hybridization of a nucleic acid probe specific to an amino acid variation of DDR2.

However assaying for DDR2 mutations and using a probe that is specific to a nucleic acid sequence encoding an amino acid variant of DDR2 was well known in the art. Davies teaches determining the coding sequence of protein kinases (see abstract).  Davies teaches patient samples were obtained and DNA sequences were determined by PCR amplification of genomic DNA (see materials and methods) and teaches DNA Sequence for protein kinase genes, 
Given the prior art teaches DDR2 mutation, including a mutation in the discoidin domain in lung cancer, including squamous cell carcinoma, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to detect the variations disclosed by Valiathan by using PCR amplification as taught by Davies to allow for detection of known mutations in the DDR2 gene.  The skilled artisan would have been motivated to include analysis of PCR amplification to detect discoidin domain mutations in DDR2 as taught by Davies in the method of Valiathan because both Valiathan and Davies teach detection of mutations in DDR2. Furthermore the skilled artisan would have been motivated to include analysis of mutations using PCR to allow for a reliable analysis of mutations as taught by Davies in the method of Valiathan.  

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634